DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-42 of US Application No. 16/367,382 are currently pending and have been examined. Applicant amended claims 21 and 31.

Response to Arguments/Amendments
The previous rejections of claim 21-40 are rejected under 35 U.S.C. 112(b) are withdrawn. Applicant amended the language of independent claims 21 and 31 to render the previous rejections moot.

Applicant’s arguments regarding the rejections of claims 21-40 under 35 USC § 101 have been fully considered but are not persuasive. Applicant asserts that 1) the claims do not recite a judicial exception and 2) the newly added claim limitations are directed to a practical application of the judicial exception or include additional elements that provide significantly more than the judicial exception. Examiner disagrees. 
First, Applicant’s argument that the claims do not recite a judicial exception is merely a conclusion that is not sufficient to overcome Examiner’s characterization of the claim limitations as a judicial exception. Examiner identified the claim limitations that are directed to judicial exceptions – i.e., directed to mathematical concepts and mental processes. Applicant does not set forth any argument or evidence as to why the judicial exceptions noted by Examiner are not judicial exceptions. Each limitation pointed out by Examiner, given its broadest reasonable interpretation consistent with the specification, represents a mathematical concept. Alternatively or additionally, each of the above limitations may be performed in the human mind or with the aid of pen and paper. Therefore, Applicant’s argument is not persuasive. 
Second, the new limitation “obtaining position data of the first MAP, wherein at least a portion of the position data is obtained via at least one component of the first MAP” does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. Obtaining position data is data gathering, which is extra-solution activity. Extra-solution activity does not integrate the judicial exception into a practical application of the judicial exception. Further, given its broadest reasonable interpretation, this limitation can be a sensor (e.g., inertial measurement sensor or GPS sensor) that is well-understood, routing, and conventional in the art and that is used in a way that is well-understood, routing, and conventional in the art. A well-understood sensor used in being used in a well-understood way does not amount to significantly more than the judicial exception. Therefore, the claims do not recite any new additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Based on the above reasons and the analysis below, the rejections of claims 21-40 under § 101 are maintained.
To overcome the current rejection, Examiner suggests amending the claims to include a physical control of the first vehicle using the identified abstract idea, such as controlling movement of the first vehicle along the calculated first path.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 21 recites “calculating a first path . . . based on position data of the first MAP, at least one statistical model received from a cloud server, and the representation of the path of the second MAP, wherein the first path corrects a historical path of the first MAP based on the position data of the first MAP” (i.e., mathematical calculation using a statistical model), “determining one or more path corrections to the historical path, wherein at least one of the one or more path corrections is determined based on the position data of the first MAP and one or both of the at least one statistical model and the representation of the path of the second MAP” (i.e., mathematical calculation using a statistical model), “applying the one or more path corrections to the historical path when calculating the first path” (i.e., using path corrections while performing the mathematical calculation), and “controlling by the first MAP operation of the first vehicle, wherein the controlling comprises correcting or compensating location related data obtained or generated by other components of the first vehicle, for determining probable location of the first vehicle” (i.e., mathematical calculation using a statistical model. See spec at ¶ [00219]). Each of the above limitations, given its broadest reasonable interpretation consistent with the specification, represents a mathematical concept. Alternatively, each of the above limitations may be performed mentally. Examiner notes that “controlling . . operation of the first vehicle” is not a physical control of vehicle. Controlling is further defined in the claim as merely correcting or compensating location related data. In using the term ‘controlling’ in this manner, the term is merely a mathematical concept and/or mental process, as indicated above. Independent claim 31 recites substantially similar limitations. Therefore, these limitations are abstract ideas and claims 21 and 31 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. See MPEP 2106.05(g).
In the instant application, claims 21 and 31 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 21 recites the additional elements “by the first MAP” “receiving, by a first mobile access point (MAP) that is deployed within a first vehicle, a representation of a path of a second MAP”, and “obtaining position data of the first MAP, wherein at least a portion of the position data is obtained via at least one component of the first MAP”.  As indicated in the specification, the MAP includes processing circuitry such as an x86 chipset, ARM based application processor, and/or the like. See application at ¶ [0207]. In other words, the MAPs are a generic computer performing the calculation step and receiving the path representation. The MAP is merely a computer used as a tool to perform the abstract idea.  Further, receiving a representation of a path is gathering data, where the data is to be used in calculating the first path. Similarly, obtaining position data of the first MAP via a component of the MAP is also gathering data, where the data is to be used in calculating the first path. Therefore, receiving a representation of a path and obtaining position data are pre-solution activity performed by a generic computing device. Therefore, claim 21 does not recite additional elements that integrate the judicial exception into a practical application of that exception.
Claim 31 recites the additional elements “a first mobile access point (MAP) that is deployed within a first vehicle, where the MAP is configured to receive, via a radio, a representation of a path of a second MAP; and obtain position data of the first MAP, wherein at least a portion of the position data is obtained via at least one component of the first MAP” and “a model generation circuitry in the first MAP”.  As indicated in the specification, the MAP includes processing circuitry such as an x86 chipset, ARM based application processor, and/or the like. See application at ¶ [0207]. Circuitry, as defined in the specification, refers to physical electronic components that executes software or firmware. The radio may be supporting cellular, 802.11p, 802.11a/b/g/n/ac, and/or other protocols or standards. In other words, the MAPs are a generic computer having a standard computer communication protocol. The computer is used to perform the calculation step and for receiving the path representation. The MAP is merely a computer used as a tool to perform the abstract idea. Further, receiving a representation of a path is gathering data, where the data is to be used in calculating the first path. Similarly, obtaining position data of the first MAP via a component of the MAP is also gathering data, where the data is to be used in calculating the first path. Receiving a representation of a path and obtaining position data are pre-solution activity performed by a generic computing device. Therefore, claim 31 does not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 21 and 31 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. The extra-solution activities recited in the claim, i.e., receiving data using a computer and obtaining position data from a component, are well-understood, routine and conventional activity previously known in the art. Further, the claimed limitation, given its broadest reasonable interpretation, encompasses vehicle-to-vehicle communication of past path information from one vehicle to another vehicle. This is known in the art. Basnayake (US 2010/0164789 A1), as but one example, discloses a vehicles communicating via DSRC radio or similar communication protocol. See ¶ [0037].  The DSRC message may include vehicle trail/breadcrumbs. See Fig. 6 and ¶ [0038]. Basnayake also discloses receiving GPS signals via an on-board GNSS. Accordingly, Basnayake teaches receiving, by a first mobile access point (MAP) that is deployed within a first vehicle, a representation of a path of a second MAP (i.e., one vehicle may receive a communication from another vehicle, the communication including a vehicle trail/breadcrumbs) and also teaches obtaining position data of the first MAP, wherein at least a portion of the position data is obtained via at least one component of the first MAP (i.e., receiving GPS signals via on-board GNSS). 
Therefore, claim 21 and 31 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Based on the above analysis, claims 21 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 22, 23, 29 and 30 further define the abstract idea identified in claim 21 but do not recite any more additional elements. Therefore, claims 22, 23, 26, 29 and 30 do not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 24 and 34 each recites the additional element “wherein the second MAP is deployed within a second vehicle”. However, implementing the MAPs in vehicles is nominal or tangential addition to the claim. The MAP being in a vehicle, as opposed to not being in vehicle, has no bearing on the calculation of the path. The same calculated path results if the MAP is in a vehicle or not in a vehicle. Therefore, claims 24 and 34 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Further, having a computer in a vehicle is well-understood, routine and conventional activities previously known to the industry. Therefore, claims 24 and 34 do not include amount to significantly more than the judicial exception.

Claim 25 recites the additional element “wherein the position data is acquired via communication with a satellite based positioning system”. Further, acquiring position data is gathering data, where the data is to be used in calculating the first path. Therefore, acquiring position data is pre-solution activity. Therefore, claim 25 does not recite additional elements that integrate the judicial exception into a practical application of that exception. Further, acquiring position data via communication with a GPS system is well-understood, routine and conventional activities previously known to the industry. Therefore, claim 25 does not amount to significantly more than the judicial exception.

Claim 26 further defines the abstract idea identified in claim 21 but do not recite any more additional elements. Therefore, claims 26 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 27 recites “compensating the current position data based on one or more readings from one or more sensors”. This limitation, given its broadest reasonable interpretation consistent with the specification, represents a mathematical concept. Alternatively, this limitation may be performed mentally. Claim 27 recites new additional elements “one or more sensors”. However, the sensors are for gathering current position data, which is used to calculate the first path. Therefore, the sensors represent pre-solution activity. Therefore, claim 27 does not recite additional elements that integrate the judicial exception into a practical application of that exception. Further, using sensors to determine current position data is well-understood, routine and conventional activities previously known to the industry. Therefore, claim 27 does not amount to significantly more than the judicial exception.

Claim 28 recites the additional element “wherein the one or more sensors comprises one or more of: an accelerometer, a gyroscope, a magnetometer, a speedometer, and an odometer”. The sensors, as indicated in claim 27 from which the instant claim depends, are used for the collection of current position data. Further, the position data is to be used in calculating the first path. Therefore, receiving position data from the sensors, regardless of the type of sensor, is pre-solution activity. Therefore, claim 28 does not recite additional elements that integrate the judicial exception into a practical application of that exception. Further, the recited sensors are well-known in the art and there is no indication in the claims or in the specification that the sensors are being used in an unconventional manner. Therefore, the sensors and their use, as claimed, are ell-understood, routine and conventional activities previously known to the industry. Therefore, claim 28 does not amount to significantly more than the judicial exception.

Claims 32, 33, 39 and 40 further define the abstract idea identified in claim 31 but do not recite any more additional elements. Therefore, claims 32, 33, 39 and 40 do not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 35 recites the additional element “positioning circuitry configured to communicate with a satellite based positioning system to acquire the position data”. Acquiring position data is gathering data, where the data is to be used in calculating the first path. Therefore, acquiring position data is pre-solution activity. Therefore, claim 35 does not recite additional elements that integrate the judicial exception into a practical application of that exception. Further, acquiring position data via communication with a GPS system is well-understood, routine and conventional activities previously known to the industry. Therefore, claim 35 does not amount to significantly more than the judicial exception.

Claim 36 further defines the abstract idea identified in claim 31 but does not recite any more additional elements. Therefore, claims 36 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 37 recites “to compensate the current position data”. This limitation, given its broadest reasonable interpretation consistent with the specification, represents a mathematical concept. Alternatively, this limitation may be performed mentally. Claim 27 recites new additional elements “one or more sensors, wherein one or more readings from the one or more sensors is used by the positioning circuitry”. However, the sensors are for gathering current position data, which is used to calculate the first path. Therefore, the sensors represent pre-solution activity. Therefore, claim 37 does not recite additional elements that integrate the judicial exception into a practical application of that exception. Further, using sensors to determine current position data is well-understood, routine and conventional activities previously known to the industry. Therefore, claim 37 does not amount to significantly more than the judicial exception.

Claim 38 recites the additional element “wherein the one or more sensors comprises one or more of: an accelerometer, a gyroscope, a magnetometer, a speedometer, and an odometer”. The sensors, as indicated in claim 38 from which the instant claim depends, are used for the collection of current position data. Further, the position data is to be used in calculating the first path. Therefore, receiving position data from the sensors, regardless of the type of sensor, is pre-solution activity. Therefore, claim 38 does not recite additional elements that integrate the judicial exception into a practical application of that exception. Further, the recited sensors are well-known in the art and there is no indication in the claims or in the specification that the sensors are being used in an unconventional manner. Therefore, the sensors and their use, as claimed, are well-understood, routine and conventional activities previously known to the industry. Therefore, claim 28 does not amount to significantly more than the judicial exception.

Claim 41 recites “wherein calculating the first path further comprises: determining one or more positioning corrections to the position data of the first MAP, wherein at least one of the one or more positioning corrections is determined based on the at least one statistical model” and “determining at least one of the one or more path corrections to the historical path, wherein at least one of the one or more path corrections is determined based on the one or more positioning corrections”.  Each of these limitations, given its broadest reasonable interpretation consistent with the specification, represents a mathematical concept. Alternatively, each of the above limitations may be performed mentally. Claim 41 does not recite any additional elements. Therefore, claim 41 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 42 recites “wherein calculating the first path further comprises: determining one or more positioning corrections to the position data of the first MAP, wherein at least one of the one or more positioning corrections is determined based on the at least one statistical model” and “determining at least one of the one or more path corrections to the historical path, wherein at least one of the one or more path corrections is determined based on the one or more positioning corrections”.  Each of these limitations, given its broadest reasonable interpretation consistent with the specification, represents a mathematical concept. Alternatively, each of the above limitations may be performed mentally. Claim 41 does not recite any additional elements. Therefore, claim 41 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666